                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MARK ALLEN PETERS,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-18-144-G
                                              )
OKLAHOMA DEPARTMENT OF                        )
CORRECTIONS et al.,                           )
                                              )
       Defendants.                            )

                                OPINION AND ORDER

       Plaintiff Mark Allen Peters, a state prisoner appearing pro se and proceeding in

forma pauperis, brings this federal civil rights action against several defendants, alleging

violations of his federal constitutional rights. On January 18, 2019, the Court dismissed

all claims asserted against six of these defendants for failure of service. See Order of Jan.

18, 2019 (Doc. No. 59). Because the Court finds that Plaintiff has failed to state a claim

upon which relief may be granted against the remaining defendants, the Court now

dismisses without prejudice all remaining claims in Plaintiff’s Complaint.

                                     BACKGROUND

       Plaintiff is presently incarcerated at Lawton Correctional Facility (“LCF”), a private

prison in Lawton, Oklahoma, owned and operated by GEO Group, Inc. pursuant to a

contract with the Oklahoma Department of Corrections (“ODOC”). Plaintiff filed his suit
under 42 U.S.C. § 1983, asserting violations of his Eighth and Fourteenth Amendment

rights. See Compl. (Doc. No. 1) at 8-12, 13.1

         In his Complaint, Plaintiff names the following defendants: ODOC; ODOC Director

Joe Allbaugh; ODOC Chief Medical Officer Dr. Joel McCurdy; private prison operator

GEO Group, Inc.; LCF Warden Hector Rios; John/Jane Doe; healthcare services provider

Correct Care Solutions (“CCS”); and eight CCS employees, including Christina Thomas,

Shirley Stouffer, Parks, Gary, Savoy, Richmond, Holmburg, and Tocknell. All of the

individual defendants, with the possible exception of John/Jane Doe, are identified as sued

in both their individual and official capacities.2 See id. at 2-6; see also Jones v. Barry, 33

F. App’x 967, 971 n.5 (10th Cir. 2002). Plaintiff seeks compensatory and punitive

damages, as well as declaratory and injunctive relief. See Compl. at 14.

         On January 18, 2019, the Court dismissed Defendants Thomas, Stouffer, Parks,

Gary, Richmond, and Doe from this action for failure of service. See Order of Jan. 18,

2019, at 1-5; Fed. R. Civ. P. 4(m).

              SCREENING OBLIGATION AND STANDARD OF REVIEW

         The Court is obligated to conduct a review of Plaintiff’s Complaint to identify its

cognizable claims and to dismiss the pleading, or any portion thereof, that is frivolous,



1
    References herein to documents filed in this Court use the CM/ECF pagination.
2
   As employees of private entities, Defendants Rios, Thomas, Stouffer, Parks, Gary,
Savoy, Richmond, Holmburg, and Tocknell are “not state officials, and official capacity
claims cannot be asserted against them.” AlAmiin v. Patton, No. CIV-13-1001-F, 2016
WL 7217857, at *6 n.6 (W.D. Okla. Dec. 13, 2016) (citing Jones v. Barry, 33 F. App’x
967, 971 n.5 (10th Cir. 2002)).


                                              2
malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief

from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b); 42 U.S.C. § 1997e(c)(1); Doc. No. 6 (Order granting Plaintiff leave to proceed

in forma pauperis).

         A complaint fails to state a claim upon which relief may be granted when it lacks

factual allegations sufficient “to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citation omitted). In

evaluating whether a plaintiff has stated a valid claim, the Court “accept[s] as true all well-

pleaded factual allegations in the complaint and view[s] them in the light most favorable

to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th

Cir. 2013). Bare legal conclusions in a complaint are not entitled to the assumption of

truth; “they must be supported by factual allegations” to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

         A pro se litigant’s complaint must be liberally construed. Estelle v. Gamble, 429

U.S. 97, 106 (1976). The broad construction afforded to the pro se litigant’s allegations

does not, however, “relieve the plaintiff of the burden of alleging sufficient facts on which

a recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991).

   I.       PLAINTIFF’S EIGHTH AMENDMENT CLAIMS

         To state a claim for relief under 42 U.S.C. § 1983, “a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and must


                                              3
show that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988); see 42 U.S.C. § 1983; Phillips v. Tiona, 508

F. App’x 737, 750 (10th Cir. 2013) (“We have long assumed that employees of a private

prison act under color of state law for purposes of § 1983 suits by inmates . . . .”).

          a. Failure to Protect

       Plaintiff first alleges that unspecified LCF prison officials failed to protect Plaintiff

from the violent attack of another prisoner, thus violating their duty under the Eighth

Amendment to protect inmates from harm. See Farmer v. Brennan, 511 U.S. 825, 832-33

(1994) (explaining that prison officials have a duty under the Eighth Amendment to “take

reasonable measures to guarantee the safety of . . . inmates,” and “to protect prisoners from

violence at the hands of other prisoners” (internal quotation marks omitted)). In support

of this claim, Plaintiff alleges that on December 2, 2016, after being placed in a segregated

housing unit, Plaintiff’s cellmate violently attacked him. See Compl. at 8-9. Plaintiff

claims that he pressed the cell’s panic button several times but the guards failed to respond.

Plaintiff sustained a fractured nose, black eye, and contusions. See id. at 9.

       Plaintiff does not specifically allege the involvement of any named Defendant in

relation to this claim. In lawsuits that include multiple defendants, it is “particularly

important” that plaintiffs “make clear exactly who is alleged to have done what to whom.”

Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011) (internal

quotation marks omitted). “[I]t is incumbent upon a plaintiff to identify specific actions

taken by particular defendants” to state cognizable § 1983 claims against those defendants.

Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (internal quotation marks omitted).


                                               4
Because Plaintiff has failed to do so here, his failure-to-protect claim does not plausibly

show that any Defendant infringed his rights. See Pahls, 718 F.3d at 1225-26.

       Accordingly, the Court dismisses Plaintiff’s failure-to-protect claim without

prejudice for failure to state a claim upon which relief may be granted. See 28 U.S.C. §§

1915(e)(2)(B), 1915A(b); 42 U.S.C. § 1997e(c)(1).

           b. Incorrect Medication

       Plaintiff next alleges that Defendants were deliberately indifferent to his serious

medical needs on three occasions when Plaintiff was provided the wrong medication. See

Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000) (“A prison official’s deliberate

indifference to an inmate’s serious medical needs violates the Eighth Amendment.”).

Plaintiff alleges that on January 9, 2017, a few hours after an unspecified nurse gave him

the wrong medication, he had a strong adverse reaction that caused him to have no control

over his legs and to sustain a fall. See Compl. at 9. Plaintiff claims he was taken to the

medical department but was “just left in an unattended room.” Id. The second incident

occurred on March 5, 2017, when Defendant Tocknell “refused to allow Plaintiff to see his

medications” before he took them, and, as a result of being given the wrong medication,

Plaintiff had a seizure of such severity that he required emergency medical attention. Id.

at 9-10 (emphasis omitted). Plaintiff then alleges that on March 11, 2017, Defendant Savoy

included along with Plaintiff’s normal pills a red pill that Plaintiff did not recognize. See

id. at 10. When Plaintiff brought this to Defendant Savoy’s attention, she told Plaintiff to

“flush” the red pill. Id. Defendants Tocknell and Savoy are the only Defendants named in

relation to this claim.


                                             5
       Prison officials violate the Eighth Amendment “‘when they are deliberately

indifferent to the serious medical needs of prisoners in their custody.’” Oxendine v.

Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001) (quoting Perkins v. Kan. Dep’t of Corr., 165

F.3d 803, 811 (10th Cir. 1999)). To state such a claim, a plaintiff must allege both an

objective and a subjective component. Id. To satisfy the objective component, a plaintiff

must allege facts that plausibly show that the alleged deprivation was “sufficiently serious.”

Farmer, 511 U.S. at 834; see Sealock, 218 F.3d at 1209. To satisfy the subjective

component, a plaintiff must allege facts that plausibly show that the defendant was aware

of and ignored “an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837; see

Sealock, 218 F.3d at 1209. Plaintiff must show that Defendants “ha[d] a culpable state of

mind”—i.e., that they “act[ed] or fail[ed] to act with deliberate indifference to inmate

health and safety.” Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001); accord

Farmer, 511 U.S. at 834, 837.

       The Supreme Court has “defined this ‘deliberate indifference’ standard as equal to

‘recklessness,’ in which ‘a person disregards a risk of harm of which he is aware.’”

DeSpain v. Uphoff, 264 F.3d 965, 972 (10th Cir. 2001) (quoting Farmer, 511 U.S. at 836-

37). “But an inadvertent failure to provide adequate medical care—even if it rises to the

level of medical malpractice—does not in itself amount to a constitutional violation.” Hill

v. Corr. Corp. of Am., 685 F. App’x 665, 668 (10th Cir. 2017) (citing Estelle, 429 U.S. at

105-06).

       The Court assumes that the objective component of an Eighth Amendment violation

would be met by Plaintiff’s alleged facts. However, such allegations, even when accepted


                                              6
as true and liberally construed in his favor, do not support a reasonable inference that either

Defendant Tocknell or Defendant Savoy “acted or failed to act despite [her] knowledge of

a substantial risk of serious harm” to Plaintiff’s health or safety. Farmer, 511 U.S. at 837,

842.

       Plaintiff does not allege that any medical professional diagnosed his medical

episodes on January 9, 2017, or March 5, 2017, as adverse reactions to incorrect

medication. Nor does Plaintiff allege that he informed Defendants Tocknell or Savoy of

his belief that he had experienced adverse reactions to incorrect medication. In fact,

nothing in the Complaint suggests that either nurse was aware, prior to handing him his

medication, of any facts that might suggest Plaintiff previously had been given the wrong

medication and experienced a serious adverse reaction as a result. Thus, Plaintiff has failed

to provide an adequate factual predicate for his contention that Defendant Tocknell and

Defendant Savoy consciously disregarded a serious risk to Plaintiff’s health. See Farmer,

511 U.S. at 837 (explaining that “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference”).

       At most, the allegations against Defendants Tocknell and Savoy suggest acts of

negligence, which do not rise to the level of a constitutional violation. See Perkins, 165

F.3d at 811 (“A negligent failure to provide adequate medical care, even one constituting

medical malpractice, does not give rise to a constitutional violation.”); Self v. Crum, 439

F.3d 1227, 1230 (10th Cir. 2006) (“To prevail on a claim under 42 U.S.C. § 1983 . . .

‘inadvertent failure to provide adequate medical care’ is not enough, nor does ‘a complaint


                                              7
that a physician has been negligent in diagnosing or treating a medical condition . . . state

a valid claim of medical mistreatment under the Eighth Amendment.’” (second omission

in original) (quoting Estelle, 429 U.S. at 105-06)).

       Because Plaintiff has not plausibly shown that Defendants Tocknell and Savoy acted

with the requisite state of mind, Plaintiff has failed to state a cognizable claim against them

based upon his alleged receipt of the wrong medication. See 28 U.S.C. § 1915(e)(2)(B);

42 U.S.C. § 1997e(c)(1).

           c. Delay of Medical Care

       Plaintiff next alleges that certain defendants were deliberately indifferent to a

serious medical need in violation of the Eighth Amendment based upon delayed treatment

of a fractured vertebra incurred as a result of his fall on January 9, 2017. See Compl. at

10-12; Sealock, 218 F.3d at 1210 (explaining that a delay in medical care that results in

substantial harm may constitute an Eighth Amendment violation). Plaintiff contends that,

though he complained of severe lower-back pain, submitted multiple medical requests, and

had an x-ray taken after his fall, Plaintiff’s injury of a fractured vertebra was not accurately

diagnosed until March 22, 2017, two and a half months after he sustained the injury. See

Compl. at 11-12.

       Plaintiff refers to only three Defendants in relation to this claim: Defendants

Tocknell, Richmond, and Parks, each a nurse employed by CCS. As Defendants Richmond

and Parks have been dismissed from this action, the Court considers only those allegations

alleged against Defendant Tocknell. Specifically, Plaintiff alleges that on January 9, 2017,




                                               8
after his fall, “Nurse Tocknell checked his vital signs” but did not otherwise physically

examine him. Id. at 11.

       The Court again assumes for purposes of this Order that the objective component of

a deliberate indifference claim is met by Plaintiff’s factual allegations. See Mata v. Saiz,

427 F.3d 745, 751 (10th Cir. 2005) (“The substantial harm requirement ‘may be satisfied

by lifelong handicap, permanent loss, or considerable pain.’” (quoting Garrett v. Stratman,

254 F.3d 946, 950 (10th Cir. 2001)). However, Plaintiff’s allegations, even when accepted

as true and liberally construed in his favor, do not support the subjective component of an

Eighth Amendment claim.

       Plaintiff’s sole allegation against Defendant Tocknell in relation to this claim is that

she did not examine Plaintiff more extensively after checking his vital signs when Plaintiff

sustained his fall on January 9, 2017. Compl. at 11. “[M]ere disagreement with the type

of medical care provided” does not constitute an Eighth Amendment violation. Hill, 685

F. App’x at 668 (citing Callahan v. Poppell, 471 F.3d 1155, 1160 (10th Cir. 2006)). Even

assuming that Defendant Tocknell’s treatment of Plaintiff after his fall did not meet a

reasonable standard of care, “[a] negligent failure to provide adequate medical care, even

one constituting medical malpractice, does not give rise to a constitutional violation.”

Perkins, 165 F.3d at 811. Further, Plaintiff alleges no facts plausibly showing that

Defendant Tocknell was aware of a serious risk of harm to Plaintiff’s health or that she

consciously disregarded that risk. In the absence of facts suggesting that Defendant

Tocknell acted with the requisite state of mind, Plaintiff’s dissatisfaction with Defendant




                                              9
Tocknell’s treatment is insufficient to raise a constitutional right to relief above the

speculative level.

         Accordingly, the Court likewise dismisses this claim under 28 U.S.C. §

1915(e)(2)(B) and 42 U.S.C. § 1997e(c)(1).

   II.      PLAINTIFF’S FOURTEENTH AMENDMENT CLAIM

         Plaintiff also broadly alleges that Defendants “violate[d] procedural safeguards

rendering them constitutionally insufficient [under the Fourteenth Amendment] to protect

Plaintiff against unjustified deprivations.” Compl. at 13. Plaintiff fails, however, to

provide any factual allegations to support his Fourteenth Amendment claim. Even under

a liberal construction, this claim fails to identify which constitutionally protected interest

was violated, which procedural safeguards were rendered inadequate, or how or by whom

they were rendered inadequate.

         Plaintiff’s bare legal conclusion that his Fourteenth Amendment rights were

violated is not entitled to the assumption of truth. See Iqbal, 556 U.S. at 679. “[A]

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp., 550 U.S. at 555 (alteration and citation omitted). Because

Plaintiff presents no factual allegations to support his Fourteenth Amendment claim under

§ 1983, the Court dismisses the claim without prejudice. See Iqbal, 556 U.S. at 678

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”); Pahls, 718 F.3d at 1225-26 (“When various officials have

taken different actions with respect to a plaintiff, the plaintiff’s facile, passive-voice


                                             10
showing that his rights ‘were violated’ will not suffice.”); 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b); 42 U.S.C. § 1997e(c)(1).

    III.      REMAINING DEFENDANTS

           In his delineation of defendants, Plaintiff names several defendants that he then fails

to reference at any subsequent point in his Complaint. These defendants include ODOC,

GEO Group, Inc., CCS, Allbaugh, McCurdy, Rios, and Holmburg (“Remaining

Defendants”).3 As noted, “it is incumbent upon a plaintiff to identify specific actions taken

by particular defendants” to state a cognizable § 1983 claim against that defendant. Pahls,

718 F.3d at 1226 (internal quotation marks omitted); see also Pemberton v. Patton, No.

CIV-14-129-D, 2015 WL 1638638, at *3, *13-14 (W.D. Okla. Apr. 13, 2015) (dismissing

named defendants regarding whom the claims stated no relevant factual allegations), aff’d,

639 F. App’x 532 (10th Cir. 2016). Even if the Court were to construe Plaintiff’s claims

as raised against these Remaining Defendants, the claims would fail for the reasons

articulated below.

              a. Defendants Holmburg and Rios

           Plaintiff describes Defendant Holmburg as a nurse employed by CCS and describes

Defendant Rios as the warden of LCF. See Compl. at 3, 6.

           Because Defendants Holmburg and Rios are employees of private entities, they do

not have official capacities for purposes of § 1983. See AlAmiin, 2016 WL 7217857, at *6



3
 Plaintiff additionally failed to reference Defendants Thomas, Stouffer, Gary, and Doe in
his allegations, but as noted, these defendants were dismissed from the action on January
18, 2019, for failure of service. See Order of Jan. 18, 2019.


                                                 11
n.6. Moreover, because Plaintiff presents no factual allegations to show that either

Defendant Holmburg or Defendant Rios was causally connected to any deprivation of a

federal right, Plaintiff’s individual-capacity § 1983 claims are not cognizable against these

defendants. See Iqbal, 556 U.S. at 678-79; Pahls, 718 F.3d at 1225-26 (“When various

officials have taken different actions with respect to a plaintiff, the plaintiff’s facile,

passive-voice showing that his rights ‘were violated’ will not suffice.”).

       Nor can Defendant Rios be held liable solely based upon his supervisory status. The

Tenth Circuit has explained,

       In order to establish a § 1983 claim against a supervisor for the
       unconstitutional acts of his subordinates, a plaintiff must first show the
       supervisor’s subordinates violated the constitution. Then, a plaintiff must
       show an “affirmative link” between the supervisor and the violation, namely
       the active participation or acquiescence of the supervisor in the constitutional
       violation by the subordinates.

Serna v. Colo. Dep’t of Corr., 455 F.3d 1146, 1151 (10th Cir. 2006). Plaintiff has shown

neither that Defendant Rios’ subordinates violated Plaintiff’s constitutional rights nor that

Defendant Rios participated in or acquiesced to any such violation.

          b. Defendants ODOC, Allbaugh, and McCurdy

       Pursuant to the doctrine of sovereign immunity, as adopted in the Eleventh

Amendment, a federal court may not hear a claim brought by a private citizen against a

U.S. state. U.S. Const. amend. XI; Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54, 65

(1996).

           But Eleventh Amendment immunity is not absolute. There are three
       exceptions. First, a state may consent to suit in federal court. Second,
       Congress may abrogate a state’s sovereign immunity by appropriate
       legislation when it acts under Section 5 of the Fourteenth Amendment.


                                             12
       Finally, under Ex parte Young, 209 U.S. 123 (1908), a plaintiff may bring
       suit against individual state officers acting in their official capacities if the
       complaint alleges an ongoing violation of federal law and the plaintiff seeks
       prospective relief.

Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th Cir. 2012) (citations

omitted). Eleventh Amendment immunity applies to state agencies considered to be “arms

of the state.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). A defendant’s

status as an arm of the state is a question of federal law, but courts make this determination

by analyzing the “nature of the entity created by state law.” Steadfast Ins. Co. v. Agric.

Ins. Co., 507 F.3d 1250, 1253 (10th Cir. 2007) (internal quotation marks omitted).

       “Oklahoma has not consented to be sued in federal court.” Berry v. Oklahoma, 495

F. App’x 920, 921 (10th Cir. 2012); accord Callahan, 471 F.3d at 1159. Nor has Congress

abrogated state immunity through enactment of 42 U.S.C. § 1983. Berry, 495 F. App’x at

921-22; Quern v. Jordan, 440 U.S. 332, 342-45 (1979). Thus, the State of Oklahoma’s

Eleventh Amendment immunity from § 1983 claims for money damages in federal court

remains intact.

       The Tenth Circuit has stated that it considers ODOC an arm of the State of

Oklahoma. See Eastwood v Dep’t of Corr. of Okla., 846 F.2d 627, 631-32 (10th Cir. 1988);

Berry v. Oklahoma, 495 F. App’x 920, 922 (10th Cir. 2012) (“ODOC is . . . shielded by

sovereign immunity because it is an arm of the state.” (citing Eastwood, 846 F.2d at 631-

32)). Thus, ODOC is protected from suit in federal court by Eleventh Amendment

immunity. See also Fed. Mar. Comm’n v. S.C. State Ports Auth., 535 U.S. 743, 765-66

(2002). Further, ODOC’s immunity extends to Plaintiff’s § 1983 claims against ODOC



                                              13
employees who are sued in their official capacities for damages. See Cleveland v. Martin,

590 F. App’x 726, 730 (10th Cir. 2014); Peterson v. Lampert, 499 F. App’x 782, 786 (10th

Cir. 2012). Defendants Allbaugh and McCurdy, as employees of ODOC acting in their

official capacities, therefore are protected by Eleventh Amendment immunity to the extent

damages are sought by Plaintiff under 42 U.S.C. § 1983, and these claims must be

dismissed. See Eastwood, 846 F.2d at 632; Compl. at 2 (identifying Defendant Allbaugh

as “Director of ODOC” and Defendant McCurdy as “Chief Medical Officer of ODOC”);

28 U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b)(2), 42 U.S.C. § 1997e(c)(1).

       And though a plaintiff may seek prospective relief against an individual state officer

acting in his or her official capacity, see Muscogee (Creek) Nation, 669 F.3d at 1166,

injunctive relief “cannot be obtained in a § 1983 proceeding unless [the plaintiff] has first

shown a constitutional violation,” Vann v. Okla. State Bureau of Investigation, 28 F. App’x

861, 864 (10th Cir. 2001) (citing 42 U.S.C. § 1983). Plaintiff requests injunctive relief,

see Compl. at 14, but as discussed above Plaintiff has failed to successfully allege a

constitutional violation underlying this request. Therefore, he is not entitled to such relief

under 42 U.S.C. § 1983.

       Finally, Plaintiff’s failure to include Defendants Allbaugh and McCurdy in any of

his factual allegations is fatal to his individual-capacity claims against them. Insofar as

Plaintiff seeks to impose liability against Defendants Allbaugh and McCurdy based upon

their supervisory status, Plaintiff’s claim must likewise fail, as he does not plausibly allege

that these Defendants created or promulgated a policy whose enforcement violated

Plaintiff’s constitutional rights. See Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir.


                                              14
2010). Because Plaintiff has not plausibly pled an “affirmative link” between Defendants

Allbaugh and McCurdy and any constitutional violation, Serna, 455 F.3d at 1151, Plaintiff

has failed to show he is entitled to relief against these Defendants in their individual

capacities on any claim.

          c. GEO Group, Inc. and CCS

       Plaintiff identifies GEO Group, Inc. as a “[p]rivate [p]rison company . . . employed

by ODOC” to operate LCF. Compl. at 3. Plaintiff identifies CCS as a medical and

healthcare services provider contracting with LCF and as the employer of the named nurse

defendants. Id. at 3-6.

       While a private entity acting under color of state law may be a proper defendant to

a § 1983 claim, the entity “‘cannot be held liable solely because it employs a tortfeasor—

or, in other words . . . cannot be held liable under § 1983 on a respondeat superior theory.’”

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (omission in original)

(quoting Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978)). Rather,

as with municipal governments, the liability of a private entity requires a showing of: (1)

the existence of an official policy or custom by which the plaintiff was denied a

constitutional right, (2) that the policy or custom was the moving force behind the

constitutional deprivation, and (3) that the policy or custom “was enacted or maintained

with deliberate indifference to an almost inevitable constitutional injury.” Schneider v.

City of Grand Junction Police Dep’t, 717 F.3d 760, 769-70 (10th Cir. 2013); see Dubbs,

336 F.3d at 1216 (noting that the Tenth Circuit has extended Monell’s municipal-liability

doctrine “to private § 1983 defendants”).


                                             15
          Plaintiff has not plausibly shown that he was denied a constitutional right. And

Plaintiff made no reference in his Complaint to a policy or custom implemented or

maintained by GEO Group, Inc. or by CCS that caused or contributed to any of his alleged

constitutional deprivations. In fact, Plaintiff’s Complaint is wholly devoid of any factual

allegation against either private entity and contains no reference to a policy or custom

attributable to either. Thus, he has failed to satisfy either of the first two elements.

Moreover, to meet the third element a plaintiff must demonstrate that the entity had “actual

or constructive notice that its action or failure to act [was] substantially certain to result in

a constitutional violation, and it consciously and deliberately [chose] to disregard the risk

of harm.” Schneider, 717 F.3d at 771 (internal quotation marks omitted). The facts alleged

by Plaintiff are not sufficient to plausibly support this element.

          Accordingly, Plaintiff has failed to state a claim under § 1983 as to either private

entity.

   IV.       PLAINTIFF’S STATE-LAW CLAIMS

          Insofar as the Complaint may be liberally construed as raising state-law claims, see,

e.g., Compl. at 9, 10, 12 (stating that Defendants demonstrated “corporate negligence”),

the Court declines to exercise jurisdiction over these claims.

          Plaintiff and several defendants appear to be citizens of Oklahoma. See id. at 1-6.

Thus, there appears to be no diversity of citizenship within the meaning of 28 U.S.C. §

1332. Further, because no remaining allegation implicates a federal question, the Court

does not have original jurisdiction under 28 U.S.C. § 1331. Having dismissed Plaintiff’s

federal claims, the Court has discretion over whether to exercise supplemental jurisdiction


                                               16
over Plaintiff’s state-law claims. See 28 U.S.C. § 1367(c)(3). The Court declines to do so.

See Smith v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998)

(“When all federal claims have been dismissed, the court may, and usually should, decline

to exercise jurisdiction over any remaining state claims.”).

                                      CONCLUSION

       For the foregoing reasons, the Court orders that

       1) Plaintiff’s federal claims against Defendant ODOC and against Defendants
          Allbaugh and McCurdy in their official capacities are DISMISSED without
          prejudice based on Eleventh Amendment immunity;

       2) Plaintiff’s federal claims against Defendants GEO Group, Inc. and CCS, as well
          as Plaintiff’s individual-capacity claims against Defendants Allbaugh and
          McCurdy and Plaintiff’s individual- and official-capacity claims against
          Defendants Tocknell, Savoy, Rios, and Holmburg, are DISMISSED without
          prejudice for failure to state a claim upon which relief may be granted;

       3) The Court DECLINES to exercise supplemental jurisdiction over any state-law
          claims; and

       4) All pending motions (Doc. Nos. 35, 37, 38, 39, 40, 45, 48, 50, 52, 54, 55) are
          DENIED as moot.

       IT IS SO ORDERED this 25th day of March, 2019.




                                             17
